Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement between Magellan Health Services, Inc.
(“Employer”) and Tina Blasi (“Employee”) entered into as of this 3 day of April,
2013.

 

WHEREAS, Employer and Employee desire to amend the terms of the Employment
Agreement, as previously amended on February 25, 2008 and December 1, 2008, and
currently in effect between Employer and Employee (collectively the “Employment
Agreement”).

 

NOW THEREFORE, Employer and Employee agree that: (i) the Employment Agreement is
hereby amended to delete the Amendment dated February 25, 2008 in its entirety
and insert in place thereof the provisions in this Amendment and (ii) all
provisions of the Employment Agreement shall remain in full force and effect
except as amended herein:

 

I.  New Change in Control Provisions — Add the following new paragraphs:

 

1.                                      Termination Without Cause by the
Employer or With Good Reason By Executive In connection With, Or Within Two
Years After, A Change In Control:  If Employer terminates this Agreement and
Employee’s employment without cause, or if Employee terminates this Agreement
and Employee’s employment with Good Reason, in connection with a Change in
Control (as defined below) (whether before or at the time of such Change in
Control) or within two years after a Change in Control, Employee shall receive
the following, in lieu of the amounts and benefits described in Section 6:

 

(i)                                     Base Salary through the date of
termination;

 

(ii)                                  pro-rata Target Bonus for the year in
which termination occurs, payable in a single installment immediately after
termination;

 

(iii)                               2 times the sum of (a) Base Salary plus
(b) Target bonus, payable in a single cash installment immediately after
termination;

 

(iv)                              if employee elects COBRA coverage for health,
dental and vision benefits, Employer shall pay Employer’s contributions for
health insurance and Employee shall pay Employee’s contributions rate for
health, dental and vision insurance for up to eighteen (18) months after
termination.

 

(v)                                 any other amounts earned, accrued or owing
to Executive but not yet paid; and

 

(vi)                              other payments, entitlements or benefits, if
any, that are payable in accordance with applicable plans, programs,
arrangements or other agreements of the company or any affiliate.

 

--------------------------------------------------------------------------------


 

2.                          Definitions:

 

A.   Change in Control:

 

A “Change in Control” of the Employer shall mean the first to occur after the
date hereof of any of the following events:

 

(i)                                     any “person,” as such term is used in
Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), becomes a “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the Exchange Act, of 51% or more of the Voting
Stock (as defined below) of the Employer;

 

(ii)                                  the majority of the Board of Directors of
the Employer consists of individuals other than “Continuing Directors,” which
shall mean the members of the Board on the date hereof, provided that any person
becoming a director subsequent to the date hereof whose election or nomination
for election was supported by a vote of the directors who then comprised the
Continuing Directors, shall be considered to be a Continuing Director;

 

(iii)                               the Board of Directors of the Employer
adopts and, if required by law or the certificate of incorporation of the
Corporation, the shareholders approve the dissolution of the Employer or a plan
of liquidation or comparable plan providing for the disposition of all or
substantially all of the Employer’s assets;

 

(iv)                              all or substantially all of the assets of the
Employer are disposed of pursuant to a merger, consolidation, share exchange,
reorganization or other transaction unless the shareholders of the Employer
immediately prior to such merger, consolidation, share exchange, reorganization
or other transaction beneficially own, directly or indirectly, in substantially
the same proportion as they previously owned the Voting Stock or other ownership
interests of the Employer,  51% of the Voting Stock or other ownership interests
of the entity or entities, if any, that succeed to the business of the Employer;
or

 

(v)                                 the Employer merges or combines with another
company and, immediately after the merger or combination, the shareholders of
the Employer immediately prior to the merger or combination own, directly or
indirectly, 50% or less of the Voting Stock of the successor company, provided
that in making such determination there shall be excluded from the number of
shares of Voting Stock held by such shareholders, but not from the Voting

 

--------------------------------------------------------------------------------


 

Stock of the successor company, any shares owned by Affiliates of such other
company who were not also Affiliates of the Employer prior to such merger or
combination.

 

B. “Cause” in connection with a Change in Control shall mean:

 

(i)                                     Employee is convicted of (or pleads
guilty or nolo contendere to) a felony or a crime involving moral turpitude;

 

(ii)                                  Employee’s commission of an act of fraud
or dishonesty involving his or her duties on behalf of the Employer;

 

(iii)                               Employee’s willful failure or refusal to
faithfully and diligently perform duties lawfully assigned to Employee as an
officer or employee of the Company or other willful breach of any material term
of any employment agreement at the time in effect between the Employer and
Employee; or

 

(iv)                              Employee’s willful failure or refusal to abide
by the Employer’s policies, rules, procedures or directives, including any
material violation of the Employer’s Code of Ethics.

 

C. “Good Reason” shall mean:

 

(i)                                     a reduction in Employee’s salary in
effect at the time of a Change in Control, unless such reduction is comparable
in degree to the reduction that takes place for all other employees of the
Employer of comparable rank, or a reduction in Employee’s target bonus
opportunity for the year in which or any year after the year in which the Change
in Control occurs from Employee’s target bonus opportunity for the year in which
the Change in Control occurs (if any) as established under any employment
agreement Employee has with the Employer or any bonus plan of the Employer
applicable to Employee (or, if no such target bonus opportunity has yet been
established for Employee under a bonus plan applicable to Employee for the year
in which the Change in Control has occurred, the  target bonus opportunity so
established for Employee for the immediately preceding year, if any);

 

(iii)                               a material diminution in Employee’s
position, duties or responsibilities as in effect at the time of a Change in
Control, or the assignment to Employee of duties which are materially
inconsistent with such position, duties and authority, unless in either case
such change is made with the consent of the Employee; or

 

(iv)                              the relocation by more than 50 miles of the
offices of the Employer which constitute at the time of the Change in Control
Employee’s principal location

 

--------------------------------------------------------------------------------


 

for the performance of his or her services to the Employer;

 

provided that, in each such case, Employee shall have given notice to the
Employer that such event or condition has arisen within ninety (90) days after
such event or condition has arisen, and the event or condition has continued
uncured for a period of more than thirty (30) days after Employee has given such
notice thereof to the Employer, and Employee has terminated employment for Good
Reason within eighteen (18) months after such uncured event or condition has
arisen.

 

D.                                    “Employer” shall include any entity that
succeeds to all or substantially all of the business of the Company,

 

E.                                     “Affiliate” of a person or other entity
shall mean a person or other entity that directly or indirectly controls, is
controlled by, or is under common control with the person or other entity
specified,

 

F.                                      “Voting Stock” shall mean any capital
stock of any class or classes having general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation and reference to a percentage of Voting Stock shall refer to such
percentage of the votes that all such Voting Stock is entitled to cast.

 

II.  Other Changes

 

1.                                      Amendment to Section 6(c)

 

Section 6 (c) in the Employment Agreement is hereby amended to change the
reference in the fifth line from “35 miles” to “50 miles”.

 

2.                                      Amendment to Section 7(b)(i):

 

Section 7(b)(i) is hereby amended to delete it and insert the following in place
thereof:

 

Employee covenants and agrees that during any period in which Base Salary is
continued after termination of this Agreement (or in respect of which Base
Salary is paid in a lump sum) or for one year after Employee’s voluntary
termination of employment without Good Reason or termination of Employee’s
employment for cause, he or she will not, on his or her own behalf or as a
partner, officer, director, employee, agent, or consultant of any other person
or entity, directly or indirectly, engage or attempt to engage in the business
of providing or selling services in the United States that are services offered
by Employer at the time of the termination of this Agreement, unless waived in
writing by Employer in its sole discretion.  Employee recognizes that the above
restriction is reasonable and necessary to protect the interest of the Employer
and its controller subsidiaries and affiliates.

 

IN WITNESS WHEREOF, Employer and Employee have executed this Amendment to
Employment Agreement as of the date first above written.

 

--------------------------------------------------------------------------------


 

Magellan Health Services, Inc.

 

 

 

 

 

By

/s/ Barry M. Smith

 

 

Duly Authorized

 

 

 

/s/ Tina Blasi

 

 

Tina Blasi, Employee

 

 

--------------------------------------------------------------------------------